           Case 2:20-cv-01581-JAM-CKD Document 18 Filed 01/25/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:         dean.carter@usdoj.gov
   Telephone:      (916) 554-2781
 5 Facsimile:      (916) 554-2900

 6 Attorneys for Defendants
   United States of America and United States Postal Service
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JOHN STEINER, an Individual;                        No. 2:20-cv-01581-JAM-CKD

11                                     Plaintiff,        ORDER OF SUBSTITUTION PURSUANT TO
                                                         FED. R. CIV. P. 25
12                           v.

13   THE UNITED STATES OF AMERICA;
     UNITED STATES POSTAL SERVICE, an
14   Independent Agency of the United States of
     America Federal Government;
15
                                   Defendants.
16

17
                                              ORDER OF SUBSTITUTION
18
            Pursuant to Fed. R. Civ. P. 25(a) and in consideration of the Joint Notice of Death wherein the
19
     parties indicate that Defendants were notified on December 15, 2020 of Plaintiff John Steiner’s death,
20
            IT IS HEREBY ORDERED that Plaintiff John Steiner’s successor or representative shall file a
21
     motion to substitute on or before March 15, 2021.
22
            IT IS FURTHER ORDERED that if no such motion is filed pursuant to Fed. R. Civ. P.
23
     25(a)(1), Defendants shall move for dismissal of this action after the time period for filing such a motion
24
     has expired.
25
     Dated: January 25, 2021                                  /s/ John A. Mendez
26                                                            THE HONORABLE JOHN A. MENDEZ
27                                                            UNITED STATES DISTRICT COURT JUDGE

28


      ORDER OF SUBSTITUTION                               1
      PURSUANT TO FED. R. CIV. P. 25
